Citation Nr: 1420549	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.

4.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD), and in excess of 70 percent after January 13, 2011.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2010 Travel Board hearing, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for hypertension and TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee and ankle disabilities were not caused by a disease or injury in service.  

2.  Prior to January 13, 2011, the Veteran's PTSD was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

3.  As of January 13, 2011, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but at no time did the Veteran's disability result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2103).  

2.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2103).  

3.  The criteria for entitlement to an initial disability rating in excess of 30 percent for service connected PTSD and to a disability evaluation in excess of 70 percent after January 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran is seeking entitlement to service connection for bilateral knee and ankle disabilities.

At his February 2010 hearing, the Veteran testified that he injured his knees in Vietnam.  He described one instance in which he was under fire and missed while diving for a foxhole, causing him to clip his right knee on part of the foxhole and land improperly on his ankle.  The Veteran's service personnel records confirm that he served in Vietnam and was awarded the Fleet Marine Combat Operations Insignia for his participation in combat action.  In this regard, the Board fully acknowledges that the Veteran had combat service.  Accordingly, his own statements as to his combat-related knee and ankle injuries in Vietnam may be accepted without independent corroboration, to the extent that they are consistent with the circumstances, conditions and hardships of his service, despite the fact that his service treatment records are negative for any complaints of or treatment for a knee or ankle injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  

In addition, the Veteran testified at the hearing that he has experienced continuous problems with his knees and ankles since service.  He indicated that he was treated at VA a couple years ago, when he had X-rays taken and was put on crutches for six to eight weeks.  A review of the claims file reveals that the Veteran was indeed treated at VA in May and June of 2007, but that this treatment was for a right knee sprain following a twisting injury after slipping on the job.  At that time, a history of mild pain in the knee for the past few years was reported.  

At a January 2011 VA examination, the Veteran reported that he has trouble bearing weight on his right knee and cannot run or climb ladders.  He stated that he fell and twisted his knee in service diving into a foxhole, but also told the examiner that the knee did not bother him until four or five years ago.  He denied any injury or trauma to the ankles and reported onset of ankle problems in approximately 2000.  On examination, the Veteran had full range of motion of both knee and ankle joints, without evidence of painful motion.  There was no ankle instability or tendon abnormality bilaterally.  A June 2007 x-ray of the right knee showed degenerative joint disease with joint effusion.  No other radiographic studies were performed.  

He was diagnosed with degenerative joint disease of the right knee and bilateral ankle sprain with normal examination.  The examiner opined that the Veteran's knee and ankle conditions were less likely than not caused by his active military service.  The examiner noted that the Veteran's knee and ankle pain did not begin to bother him until more than thirty years after separation from service.  During that time, he worked physically demanding jobs, such as in construction building houses, which required climbing ladders, lifting and carrying, bending and stooping, and long hours on his feet.  The examiner explained that given the delay in any symptoms, the Veteran's current complaints are more likely due to this long history of physically demanding labor than an injury forty years ago in service.  

Based on the above evidence, the Board concludes the entitlement to service connection cannot be granted for any knee or ankle disability.  While the Board accepts the Veteran's account of an in-service injury despite the absence of documentation in service, the preponderance of the evidence is against a finding that this injury resulted in any chronic disability.  

The Board notes the lengthy period of time -almost forty years- between the Veteran's in-service injury and any complaints of or treatment for his current disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Although the Veteran testified at his February 2010 Travel Board hearing that he has had knee and ankle pain since service, at his January 2011 VA examination, he reported a relatively recent onset for his current disabilities.  Likewise, when the Veteran was treated at VA in May and June of 2007 for a right knee sprain, he reported a history of mild pain in the knee for the past few years.  The Veteran's statement on this last occasion is highly probative, because he was then reporting symptoms in the course of seeking medical treatment and thus had no motive to misrepresent his medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Ultimately, the Board finds the Veteran's assertion at his hearing that he has continuously experienced symptoms of knee and ankle pain following any injury in service is not credible nor consistent with the other evidence of record, including the Veteran's other statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The preponderance of the evidence supports the finding that the Veteran's knee and ankle disabilities began many years after service and are unrelated to the Veteran's military service, including any in-service injury, but rather are the result of the Veteran's many years of physically demanding employment post-service.  

For all the above reasons, entitlement to service connection for a bilateral knee disability and a bilateral ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for PTSD in a June 2007 RO decision and assigned an initial 30 percent disability rating, effective August 23, 2006.  In an October 2011 RO decision, the Veteran's disability evaluation was increased to 70 percent disabling, effective January 13, 2011.  The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2013).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

The Veteran was afforded an initial VA psychiatric examination in May 2007.  He denied a past history of psychiatric treatment, but did report sleep problems, difficulty getting along with others, and problems drinking after his return from Vietnam.  He reported that at work, he is assigned to work alone because of known problems socializing with others and that he was previously laid off for a year because of conflict with a co-worker.  He described sleep problems, vivid disturbing dreams, and infrequent nightmares.  He generally drinks himself to sleep and reported a long history of heavy drinking since 1968.  He also described a long history of anger, irritability, inability to get along with others, flashbacks, and watchfulness since his return from Vietnam.  He has generally worked steadily since 1969, doing construction work, carpentry, concrete works, roofing, drywall, and plumbing.  He reported that he had worked as a plumber's apprentice since 2001, except for a period in 2006 when he was laid off.  He also reported a history of three marriages, all of which ended in divorce, and one child, from whom he is estranged.  

The Veteran was pleasant with a euthymic mood.  He was alert and well oriented.  His speech had a regular rate, rhythm, volume, and tone.  Thought processes were logical and goal directed.  There was no evidence of psychosis, delusional thoughts, or paranoia.  Memory was intact and unimpaired.  The Veteran was diagnosed with PTSD, which was characterized as mild to moderate in nature, as well as with alcohol abuse.  The examiner opined that the Veteran's alcohol abuse was most likely either caused or permanently aggravated by the Veteran's PTSD symptoms.  A GAF score of 60-65 was assigned.  The examiner noted that the Veteran's PTSD symptoms are not severe enough to require continuous medication.  The symptoms would cause occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks, but the Veteran generally functions satisfactory.  

At his February 2010 hearing, the Veteran claimed that his PTSD had worsened and he was feeling more depressed.  He also testified that his alcohol use had become more moderate.  The Veteran testified that he was no longer working because he was no longer physically able to go up and down the stairs and do other physical tasks at his plumbing jobs.  He testified that he stopped working voluntarily and that if he wanted to work, his former employee was accommodating of his psychiatric symptoms by letting him work alone.  He denied receiving any treatment for his psychiatric problems.

In January 2011, the Veteran was afforded a new VA examination.  At that time, he reported that he is divorced and lives alone, with only occasional contact with his daughter.  He did report a close relationship with his niece and her children.  They try to get him out of the house on a regular basis and he considers them his family.  He has no other friendships and stated that he does not even get along with his neighbors.  He claimed that he had no interest in engaging in any activities, even those that he had previously enjoyed.  He complained of a worsening depression since he was fired two years ago.  He claimed that he was fired because of his difficulty working with others made him "more trouble than it was worth."  He admitted to drinking a twelve pack of beer on a daily basis.  He denied any legal repercussions from his drinking, but admitted that he burned his garage down while intoxicated.  He further stated that he is unable to sleep without drinking.  

The Veteran was friendly and cooperative with the examiner, but his mood was depressed and his affect flat.  He was well oriented and his thought processes were unremarkable; however, he reported that over the past several months he had experienced visual and tactile hallucinations, although these hallucinations were not persistent.  He also reported symptoms suggestive of paranoia, stating that he strings fishing line with cans across his porch at night and has recently also installed security lights with motion sensors.  He complained of forgetfulness, including leaving pots on the stove to burn.  Remote and recent memory were intact, but immediate memory was impaired.  He was able to understand the outcome of his behavior, but had only limited insight into his psychiatric problems.  He complained of persistent fatigue and poor motivation, with panic attacks approximately once a week.  He denied suicidal and homicidal ideations.  He was judged to have fair impulse control and he denied episodes of violence.  He was considered competent to manage his own affairs.  

He was diagnosed with PTSD and alcohol abuse and assigned a GAF score of 45 over the past two years.  The examiner stated that the Veteran's disability would cause major impairment in occupational and social functioning, thinking, judgment, and mood.  However, he did not have total occupational and social functioning.

In February 2012, he was afforded another VA examination.  The Veteran reported that in the past year, he has spent most of his time in his room playing computer games, watching television, and drinking beer.  The Veteran reported that he quit his job two years ago because he was too winded to go up and down stairs and because of difficulty getting along with co-workers.  He denied receiving any treatment for PTSD and was taking no medication except sleep aids.  The Veteran reported that he began having difficulties with alcohol as a child.  The Veteran complained of symptoms including feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, depression mood, difficulty establishing and maintaining relationships, and difficulty adapting to stressful circumstances.  

The examiner concluded that the Veteran did not meet the full criteria for PTSD, but that he had depressive disorder,  and alcohol abuse.  A GAF score of 45 was assigned.  The examiner stated that it would be impossible to determine whether the Veteran's depression was due to lifelong alcohol abuse and associated health and interpersonal difficulties or if the Veteran is depressed and uses alcohol to self-medicate.  He concluded that the Veteran's psychiatric disabilities result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  In July 2012, following a review of the claims folder, the examiner indicated that there were no changes to his report.

Based on the above, the Board finds that a higher disability rating is not warranted for any period on appeal.  

The Veteran's May 2007 VA examination showed that the Veteran's reported psychiatric symptoms were mild to moderate in nature.  He was not taking any medication or receiving any outpatient treatment for his disability.  While his disability caused some occupational and social impairment due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty getting along with others, the examiner concluded that he was overall functioning satisfactorily.  There was no contemporaneous evidence showing that his disability was more severe than indicated on this examination. 

Prior to January 13, 2011, there is no evidence of symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene. Further there was no evidence of psychiatric symptoms that equate to the aforementioned.

The Veteran's January 2011 VA examination suggested that his disability had significantly worsened and his disability rating was accordingly increased effective the date of the examination.  The Board has considered whether the effective date of the Veteran's 70 percent disability evaluation should be earlier.  The January 2011 VA examiner suggested that the assigned GAF score of 45 reflected the Veteran's level of functioning for the past two years.  This score is not based on PTSD alone but the totality of his disabilities. Notably, at his Board hearing, the Veteran indicated he was  unemployed and had stopped working due to non-service connected physical disabilities, rather than his acquired psychiatric disability.  Additionally, it appears that the finding of the January 2011 VA examiner were based at least in part on the Veteran's statement that he was fired from his job two years ago due to his PTSD.  However, in multiple statements, including his hearing testimony and his report of medical history to the February 2012 VA examiner, the Veteran has reported that he voluntary left his job due to physical limitations. In light of the Veteran's conflicting statements, the Board finds him to be an unreliable historian and gives only limited weight to his testimony.  

Additionally, the Veteran finds that a total schedular rating is not warranted for any period on appeal.  While the Veteran's most recent VA examinations indicate that the Veteran suffers from serious impairments in his social and occupational functioning, there is no evidence to support a finding that the Veteran is totally disabled.  Although, as noted above, the Veteran has provided conflicting accounts of why he left his job, the preponderance of the evidence supports the finding that the Veteran voluntarily retired due to physical limitations, rather than to his acquired psychiatric disability.  It appears that the Veteran's former employee was accommodating of his difficulty working with others and allowed him to work alone.  Additionally, while the Veteran has extremely limited social interactions with others, he is not entirely without social support, as he has indicated that he is very close with a niece and her children.  Furthermore, the Veteran's psychiatric disability does not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran has been determined to be competent to manage his own benefits.  His symptoms, while serious, do not reflect the near total incapacitation and psychosis contemplated by a 100 percent scheduler rating.

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

For all the above reasons, entitlement to a higher disability rating for PTSD for any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in October 2006, March 2008, August 2008, April 2010, and December 2011 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to an initial 30 percent disability rating for service connected PTSD and to a 70 percent disability rating after January 13, 2011 is denied.


REMAND

The Veteran is also seeking entitlement to service connection for hypertension, to include as secondary to his service connected PTSD.  

In a February 2011 addendum, the examiner suggested that the Veteran's hypertension is more likely due to the effects of aging and lifestyle choices, including a long history of alcohol abuse, than to his PTSD.  However, the Board notes that at least one VA examiner, the May 2007 examiner, has opined that the Veteran's alcohol abuse was caused or permanently aggravated by the Veteran's PTSD.  Thus, as there is evidence that the Veteran's alcohol abuse is secondary to the Veteran's service connected PTSD and the examiner has suggested that alcohol abuse is a possible cause of the Veteran's hypertension, the Board finds that an addendum medical opinion is required to consider whether, assuming that the Veteran's long history of alcohol abuse is secondary to his service connected acquired psychiatric disability, the Veteran's hypertension was either caused or permanently aggravated by the Veteran's active military service.  

The Veteran is also seeking entitlement to a total disability rating, alleging that he is unable to work due to his service connected disabilities.  This matter is inextricably intertwined with the pending matter regarding hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims folder to the VA physician who conducted the January 2011 hypertension examination, Dr. J.M..  If he is no longer available, refer the claims folder to another VA physician.

The examiner is asked to opine whether it is at least as likely as not that the Veteran's alcoholism is caused or aggravated by his service-connected acquired psychiatric disability.  If so, it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension was caused or permanently aggravated by the Veteran's service-connected alcoholism.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


